Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the amendment and remarks filed on 10/20/2022.
Claims 1-20 are currently pending.
Claims 1, 7-8, 14-15, 20 are currently amended.
Claims 1-20 are rejected.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1-20 of U.S. Patent No. 11057292 B2.
Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 1, 8 & 15 of the instant application merely broaden the scope of claims 1, 8 & 15 of U.S. Patent No. 11057292 B2 by omitting limitations, such as transmitting, from a first border node in a network, a registration message for a first external traffic connection to a mapping function in the network, wherein the mapping function is an independent function, and wherein the mapping function maintains multiple extranet policies for the network; and transmitting a deregistration message for the first external traffic connection to the mapping function in the network. 
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Exparte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art. 
The table below maps the claims in the instant applications to corresponding claims which have substantially the same limitations [up to and including limitations of parent and intervening claims] in U.S. Patent No. 11057292 B2.  The differences have been color coded.
Claim # in Instant Application
(17/304, 672)
Claim # in U.S.  Patent No. 11057292 B2
 [Claim 1]    A method, comprising:







receiving, from an independent mapping function at a first border node in a network, a first map notification indicating a second border node in the network is registered for a second external traffic connection;
establishing a first backup path from the first border node to the second border node for a first external traffic connection at the first border node;
detecting, at the first border node, a change in the first traffic external connection at the first border node; and
routing, at the first border node, network traffic for the first external traffic connection via the first backup path.



1.   A method, comprising: transmitting, from a first border node in a network, a registration message for a first external traffic connection to a mapping function in the network, wherein the mapping function is an independent function, and wherein the mapping function maintains multiple extranet policies for the network; 
receiving, from the mapping function, a first map notification indicating a second border node in the network is registered for a second external traffic connection; 

establishing a first backup path from the first border node to the second border node for the first external traffic connection; 

detecting, at the first border node, a change in the first external traffic connection; 

routing, at the first border node, network traffic for the first external traffic connection via the first backup path; and transmitting a deregistration message for the first external traffic connection to the mapping function in the network.
 2
2
3
3
4
4
5
5
6
6
7
7
8
8
9
9
10
10
11
11
12
12
13
13
14
14
15
15
16
16
17
17
18
18
19
19
20
20



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 5-6, 8, 12-13, 15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Katsuya Kitamori et al (US 20120147742 A1) in view of Shinkichi Ikeda et al (US 20110103255 A1).
For Claim 1, Kitamori discloses a method, comprising: establishing a first backup path from the first border node to the second border node for a first external traffic connection at the first border node  (Kitamori teaches, in ¶ 0049, lines 1-2, that the First and second paths for transmitting packets are set up between the packet-forwarding apparatuses 5 and 6. Kitamori explains, in ¶ 0050, lines 8-10, that the second path is assumed as an alternative path (auxiliary or backup path) used when some malfunction occurs in the main path);
 detecting, at the first border node, a first change in the first traffic external connection at the first border node indicating the first traffic external connection is unavailable at the first border node (Kitamori teaches, in ¶ 0200, lines 2-5, that  If the fault-detecting section 49b connected to the port #1 of the node N4 detects a fault, as shown in FIG. 12, the fault bypass control section 44 rewrites the path information registered in the backup path column of the label table 42a to the fault bypass path information registered in the port #1); 
 routing, at the first border node, network traffic for the first external traffic connection via the first backup path  (Kitamori teaches, in ¶ 0145, lines 7-9, that the fault bypass control section of the node N3, upon occurrence of a fault, rewrites the label table 32a for switching to the fault bypass path);
 detecting a second change in the first external traffic connection indicating the first external connection is available at the first border node: and routing, at the first border node, the network traffic via the first external traffic connection (Kitamori teaches, in ¶ 0200, lines 11-12, that  the path is switched from the backup path to the working path so that packets return to the working path).
	Kitamori fails to expressly teach receiving, from the mapping function, a first map notification indicating a second border node is registered for a second external traffic connection.
           However, Ikeda in analogous art teaches receiving, from the mapping function, a first map notification indicating a second border node is registered for a second external traffic connection (Ikeda teaches, in in ¶ 0020, that the second router, along with a process for connecting to the external network, if connection with one or more terminal on the local network, whose address is included in the connection instruction message, is not established, executes a process for connecting to the terminal. Then, the second router sends out a connection completion notice message to the first router when both connections to the external network and to the terminal on the local network are established).
Ikeda also teaches, in ¶ 0284, promptly perform packet communication with an external network through the switching-destination router when the switching process completes, to implement rapid router switching. Ikeda further teaches, in ¶ 0014, lines 13-18, that the backup router starts establishing connection with the external network when the connection state of the master router becomes unstable.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system of Kitamori with the backup router taught in Ikeda. The motivation is to enable a broken/faulty path to be rapidly switched over to a redundant path via the backup router.
For Claims 5, 12, 18, Kitamori discloses a method, wherein detecting the change in the first external traffic connection comprises one or more of: detecting an external connectivity problem for the first external traffic connection; detecting network traffic congestion in the first external traffic connection; detecting a node change at the first border node; and detecting a configuration change in the first external traffic connection (Kitamori teaches, in ¶ 0145, lines 7-9, that the fault bypass control section of the node N3, upon occurrence of a fault, rewrites the label table 32a for switching to the fault bypass path).
For Claims 6, 13, 19, Kitamori discloses all of the claimed subject matter with the exception receiving an indication indicating one or more additional default routers for additional external traffic connections; and establishing one or more additional backup paths to one or more additional border nodes for each of the additional external traffic connections.
           However, Ikeda in analogous art teaches receiving an indication indicating one or more additional default routers for additional external traffic connections; and establishing one or more additional backup paths to one or more additional border nodes for each of the additional external traffic connections (Ikeda teaches, in ¶ 0157, lines 13-18, that Router 10 especially operating as a default router, when detecting the possibility of its own external link disconnected, can specify a router possible to establish an external link or router 10 already having established an external link, as a switching-destination router). 
	Ikeda further teaches, in ¶ 0014, lines 13-18, that the backup router starts establishing connection with the external network when the connection state of the master router becomes unstable.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system of Kitamori with the backup router taught in Ikeda. The motivation is to enable a broken/faulty path to be rapidly switched over to a redundant path via the backup router.
For Claims 8 & 15, please refer to the rejection for Claim 1, above.

Allowable Subject Matter
Claims 2-4, 7, 9-11, 14, 16-17 and 20  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 2-4, 7, 9-11, 14, 16-17 and 20  are considered allowable because the prior art does not teach limitations including: 
“receiving network traffic for the second external traffic connection via the second backup path;
receiving a third map notification indicating the second border node is deregistered for the second external traffic connection;
determining from the third map notification that the network traffic for the second external traffic connection is rerouted from the second border node; and
terminating the second backup path,” as recited, in claims 2, 9, 16.

“retransmitting, from the first border node in the network, a registration message for the first external traffic connection to the independent mapping function in the network; and reestablishing the first backup path to the second border node for the first external traffic connection,” as recited, in claims 7, 14, 20.

Interview Summary
Applicant's representative explained that the 10/22/2022 amendment  to claim 1 incorporates the limitations of claim 7 that Examiner had, in a previous rejection, indicated as containing allowable subject matter. However, upon reviewing previous claim 7, Examiner determined and relayed to the Representative that only a third of the limitations of claim 7 has been incorporated. Examiner went on to state that while the "incorporated third" may not be taught by the applied art, it does not appear that said "incorporated third" would constitute a valid basis for a notice of allowance -- because the "incorporated third" could easily be found in an updated search, as demonstrated by the rejection above.

Response to Amendment
Applicant’s failure to file a TD has necessitated that the ODP rejection contained in the previous office action is herby maintained.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on the Kinoshita reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Han et al (US 20150043589 A1) is pertinent to a process whereby border routers may be routers on an edge of the SDN which receive traffic from, or deliver traffic, to devices and/or network elements outside of the SDN.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED A KAMARA/Primary Examiner, Art Unit 2419